                    UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF NORTH CAROLINA

PATRICK JACKSON,                     )
                                     )
          Petitioner,                )
                                     )
     v.                              )            1:18CV1007
                                     )            1:10CR170-1
UNITED STATES OF AMERICA,            )
                                     )
          Respondent.                )

                                 ORDER

     On October 7, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.      The time period for objecting was

extended at Petitioner’s request, and Petitioner filed timely

Objections (Doc. 73) to the Recommendation on January 11, 2021.

     The court has reviewed Petitioner’s Objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation, which is affirmed and adopted.

     IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss

(Doc. 66) is GRANTED, and Petitioner’s Motion (Doc. 59) to vacate,

set aside, or correct sentence is DISMISSED.           Finding neither a

substantial   issue   for   appeal       concerning   the   denial    of   a

constitutional right affecting the conviction nor a debatable

procedural ruling, a certificate of appealability shall not issue.




      Case 1:10-cr-00170-TDS Document 74 Filed 01/15/21 Page 1 of 2
                                    /s/   Thomas D. Schroeder
                                 United States District Judge


January 15, 2021




                                   2



      Case 1:10-cr-00170-TDS Document 74 Filed 01/15/21 Page 2 of 2
